Citation Nr: 1620421	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-12 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of both upper extremities.

4.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of both lower extremities.

5.  Entitlement to service connection for a disability of both lower extremities (other than peripheral neuropathy), to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a June 2015 Travel Board hearing.  In June 2015 written correspondence he withdrew the hearing request.  

Although the RO reopened (and denied on the merits) the claim of service connection for a back disability in a March 2013 statement of the case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  The issue is characterized accordingly.

The RO adjudicated the claims of service connection for peripheral neuropathy as new claims.  However, the record indicates that these claims were initially filed in May 1992 and (as is discussed in more detail below) denied at some point thereafter.  Therefore, the Board has recharacterized these claims as requests to reopen based on new and material evidence.  

The issues of service connection for hypertension (on the merits) and a disability of both lower extremities and whether new and material evidence has been received to reopen claims of service connection for a back disability and peripheral neuropathy of both upper and both lower extremities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2010 rating decision denied the Veteran service connection for hypertension based essentially on a finding that such disability was not shown to be related to his service.

2.  Evidence received since the March 2010 rating decision includes the grant of service connection for posttraumatic stress disorder (PTSD) and an assertion that hypertension is secondary to PTSD; relates to an unestablished fact necessary to substantiate a claim of service connection for hypertension; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

A March 2010 rating decision denied the Veteran service connection for hypertension, finding that it was not shown to be related to his active service.  He did not appeal that decision, or submit new and material evidence within a year following, and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the March 2010 rating decision included the Veteran's STRs (which are silent for complaints, findings, treatment, or diagnosis of hypertension) and available postservice treatment records (including a March 2007 private treatment record documenting the Veteran's report that he had no history of hypertension and a January 2010 VA treatment record documenting a current diagnosis of hypertension treated by a private physician.)

Evidence received since the March 2010 rating decision includes the Veteran's November 2012 VA Form 21-526b (Veteran's Supplemental Claim for Compensation) that (read in the light most favorable to the Veteran) asserted entitlement to service connection for hypertension as secondary to PTSD and an October 2013 rating decision granting service connection for PTSD, rated 70 percent.  This evidence is new, in that it was not part of the record at the time of the prior final denial, and material, in that it supports the Veteran's contention that his hypertension is related (on a secondary basis) to his active service.  Thus, the additional evidence raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for hypertension may be reopened.


ORDER

The appeal to reopen a claim of service connection for hypertension is granted.


REMAND

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran initially filed a claim for polyneuropathy, due to Agent Orange exposure, in April 1992.  In June 1992 correspondence, VA notified the Veteran that claims based on exposure to Agent Orange would be delayed pending amendment of the governing regulation.  A September 1992 rating decision and accompanying correspondence to the Veteran states that a decision on the matter was "deferred pending further Central Office instructions."

A May 2009 rating decision "codesheet" (issued prior to the April 2011 claim at issue here) lists peripheral neuropathy of the upper and lower extremities as not service connected.  (Thus, the instant claim is properly characterized as one to reopen a previously denied claim, as noted above).  However, the Board's review of the record could not locate the adjudicative determination that resulted in the apparent prior denial (at some point after September 1992 and prior to May 2009.)  [The Board notes that review of the Veteran's record was substantially complicated by misdating/mislabeling of documents in the Veteran's VA electronic data storage system (VBMS).]  Consequently, the Board is unable to properly consider whether the claims may be reopened.  On remand, the AOJ should locate the rating decision that initially denied the Veteran's claims of service connection for peripheral neuropathy and associate it with the record (or certify that the record is irretrievably lost) and readjudicate the matters appropriately.  

Back and Both Lower Extremities Disabilities

In the March 2013 SOC, the AOJ cited additional (2010) records of treatment for a 2006 postservice workplace injury as new and material evidence sufficient to reopen the claim of service connection for a back disability.  The Board notes that it appears that the 2006 workplace injury was already of record at the time of the last final (May 2009) rating decision; thus, while records of continued treatment of that injury from 2010 may be new, they are not material to the Veteran's claim that he has a back disability related to active service (and are thus not sufficient to reopen the claim at this time). 

Regardless, in his May 2013 substantive appeal, the Veteran asserted (essentially) that there relevant VA treatment records related to the claimed back and bilateral lower extremity disabilities were outstanding.  It does not appear that the identified additional records of VA treatment were associated with the Veteran's file.  While it is not clear that records of on-going treatment would address the question at issue (i.e., nexus to service), in Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that sufficiently identified VA medical records must be obtained regardless of relevance.  As the Veteran has identified outstanding VA treatment records (that are constructively of record), remand to obtain these records prior to further consideration by the Board is necessary.  (The Board notes that the matter of service connection for a disability of both lower extremities, claimed as secondary to a back disability, is inextricably intertwined with the matter of whether new and material evidence has been submitted to reopen a claim for back disability (and further consideration of that claim on the merits, if applicable.))

Hypertension

The Veteran contends that his current hypertension is due to his military service (to include service in Vietnam and presumed exposure to Agent Orange) and/or is secondary to his service-connected PTSD.  It is not clear from the existing record before the Board when the Veteran's hypertension was diagnosed and under what circumstances.  For example, a March 2009 private treatment record related to the claimed back disability notes the Veteran's assertion that he had no history of hypertension.  However, a December 2009 VA new patient treatment record notes that the Veteran was previously being treated for hypertension by "Dr. Price."  Records from "Dr. Price" are not currently associated with the Veteran's file and are critical to consideration of the Veteran's service connection claim and must be sought on remand.  After the record is complete, the Veteran should be scheduled for a VA examination with nexus opinion to determine the likely etiology of his hypertension.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to locate and associate with the record the adjudicative determination (issued at some point prior to May 2009) denying service connection for peripheral neuropathy of the bilateral upper and lower extremities.  If no such record is located, a formal finding should be prepared and the scope of the search should be noted for the record.

2.  The AOJ should obtain copies of all outstanding records of VA treatment the Veteran has received for a back disability, peripheral neuropathy, bilateral disability of the lower extremities other than peripheral neuropathy, and hypertension.  The AOJ should also ask him to provide releases for VA to obtain records of private treatment for such conditions, to specifically include records of treatment for hypertension from Dr. Price.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  After the record (with respect to hypertension) is completed, the AOJ should arrange for an examination of the Veteran by a cardiologist to ascertain the nature and likely etiology of his current hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please opine whether it is at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during, or by, his service (taking into account his presumed exposure to herbicides during his service in Vietnam) or in the first post-service year.

(b) Please opine whether it is at least as likely as not (a 50% or better probability) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

4.  The AOJ should then review the record, arrange for any further development indicated (to include VA examinations, if warranted), and then readjudicate the claims remaining on appeal (to include adjudication of whether new and material evidence has been received to reopen claims of service connection for peripheral neuropathy of both upper and both lower extremities.)  If any remain denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


